Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 19 recite “the first organic acid”, “the inorganic salt”, “the second inorganic acid”, “the nickel salt”, and “the ammonium bifluoride”. Claims 17 and 20 recite “the petroleum”, “the carbon black pigment”, and “the corrosion inhibitor”. There is no antecedent basis for these components. While claims 2, 7, and 18 recite the above-mentioned components, claims 16-17 and 19-20 do not depend from these claims. The examiner recommends that claims 16-17 be made to depend from claim 18, and that claims 19-20 be amended to replace “the” wording with “a” or “an” wording.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urata (U.S. Pat. No. 6,509,099).
In column 1 lines 7-10 Urata discloses a phosphate-treated steel plate useful for body plates of automobiles. In column 4 lines 1-14 Urata discloses that the steel plate comprises a zinc-base plated steel plate comprising a first layer of zinc phosphate coating, meeting the limitations of the first layer of claim 1, and a second layer or an organic coating. In column 4 lines 19-21 and 31-32 Urata discloses that the organic coating preferably contains a solid lubricant, and that polyethylene wax is a preferred solid lubricant. The organic layer of Urata therefore meets the limitations of the second layer of claim 1, and the coating of Urata meets the limitations of claim 1. The body plate of an automobile coated with the coating meets the limitations of claims 10-11. 
Since the first layer of Urata comprises zinc phosphate, it comprises zinc, as recited in claim 5. In column 9 lines 57-63 Urata discloses a method of applying the organic coating onto the zinc phosphate-coated steel plate, meeting the limitations of the method of claim 9. In column 6 lines 18-61 Urata discloses methods of applying the zinc phosphate to the substrate, leading to a method meeting the limitations of claim 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Urata.
The discussion of Urata in paragraph 6 above is incorporated here by reference. Urata discloses a vehicle component meeting the limitations of claim 10. Urata does not specifically disclose that the coating covers a weld and/or heat affected zone of the substrate. 
	In column 3 lines 37-42 Urata discloses that the coated steel plate has excellent weldability. It therefore would have been obvious to one of ordinary skill in the art to apply the coating of Urata to a weld affected zone of a vehicle component. 

Claims 2-4, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Urata in view of Rossio (U.S. Pat. No. 5,797,987).
The discussion of Urata in paragraph 6 above is incorporated here by reference. Urata discloses a coating meeting the limitations of claim 1 and methods meeting the limitations of claims 9 and 15. In Table 9 (column 28), or the table in column 11, for example, Urata discloses that the phosphate treatment solution used to form the first layer comprises zinc, magnesium, nickel, phosphate, nitrate, and fluoride ions, but does not specifically disclose the components recited in claims 2, 4, and 18, or the concentrations recited in claims 3, 16, and 19.
Rossio, in column 1 lines 4-6, discloses zinc phosphate coatings for metal substrates. In column 3 lines 42-45 and column 4 lines 43-46 Rossio discloses that metal salts are suitable sources of metal ions for the coating compositions. Providing the zinc and nickel ions in the composition of Urata in the form of zinc nitrate and nickel nitrate meets the limitations of the inorganic salt and nickel salt of claims 2 and 18. In column 4 lines 19-21 Rossio discloses that ammonium bifluoride, as recited in claims 2 and 18, is a preferred source of fluoride ion. In column 3 lines 57-58 Rossio discloses that  phosphoric acid is a suitable source of phosphate ion. Urata, for example in the table in column 11, discloses the nitrate ion as “nitric acid ion”, and in Table I Rossio discloses that the coating composition can comprise nitric acid. Phosphoric acid and nitric acid together meet the limitations of the meeting the limitations of the first or second inorganic acids of claims 2 and 18, as well as the phosphate of claim 4. Preparing the first coating layer of Urata from the ion sources disclosed by Rossio therefore meets the limitations of claims 2 and 4. 
It would have been obvious to one of ordinary skill in the art to prepare the first coating layer of Urata from the ion sources disclosed by Rossio, since Rossio discloses that they are suitable ion sources for forming a phosphate coating on a metal surface.
Regarding claims 3, 16, and 19, it is noted that Urata indicates in the table in column 11 and the Table 9 that the concentrations of the ions in the coating solution can vary over wide ranges, and in column 3 lines 43-46 and 61-65 Rossio indicates that the relative amounts of acids and salts can be varied depending on the counterion of the metal salts. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been a matter of routine experimentation to optimize the coating composition of Urata and Rossio to arrive at ranges meeting the limitations of claims 3, 16, and 19.
In light of the above, claims 2-4, 16, and 19 are rendered obvious by Urata and Rossio. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Urata in view of Stoffer (U.S. Pat. No. 7,759,419).
The discussion of Urata in paragraph 6 above is incorporated here by reference. Urata discloses a coating meeting the limitations of claim 1. In column 8 lines 3-7 Urata discloses that the second layer can comprise a rust-preventive additive prepared by fixing a magnesium ion onto the surface of a porous silica gel powder, meeting the limitations of the magnesium-containing corrosion inhibitor of claim 7. In column 8 lines 31-32 and 51-53 Urata discloses that the wax component of the second layer can be paraffin wax, preferably polyethylene wax, which is a petroleum-derived wax. It is noted that Table 2 of the current specification discloses the composition of the second layer containing a petroleum, carbon black, and corrosion inhibitor, and does not separately disclose a wax component; a petroleum-derived wax is therefore considered to meet the limitations of the petroleum component of claim 7. Urata does not disclose the further inclusion of carbon black in the second layer. 
Stoffer, in column 1 lines 23-24, discloses corrosion resistant coatings. In column 10 lines 50-63 Stoffer discloses that the coatings can comprise pigments, and discloses that carbon black, as recited in claim 7, is a suitable pigment. The inclusion of the carbon black of Stoffer in the second coating layer of Urata meets the limitations of claim 7.
It would have been obvious to one of ordinary skill in the art to include the carbon black of Stoffer in the second coating layer of Urata in order to impart color to the coating of Urata.

Claims 14 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Urata in view of Rossio and Stoffer.
The discussions of Urata, Rossio, and Stoffer in paragraphs 6 and 11-12 above are incorporated here by reference. 4. Preparing the first coating layer of Urata from the ion sources disclosed by Rossio meets the limitations of the first layer of claims 14 and 18, and would have been obvious for the reasons stated in paragraph 11 above. Including the carbon black of Stoffer in the second coating layer of Urata meets the limitations of the second layer of claims 14 and 18, and would have been obvious for the reasons stated in paragraph 12 above. Claims 14 and 18 are therefore rendered obvious by Urata, Rossio, and Stoffer.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Urata in view of Okamoto (U.S. Pat. No. 2006/0113012).
The discussion of Urata in paragraph 6 above is incorporated here by reference. Urata discloses a coating meeting the limitations of claim 1 and a vehicle component meeting the limitations of claim 10, but does not specifically disclose a frame or cradle assembly.
In paragraph 1 Okamoto discloses a steel sheet excellent in phosphate coating ability and useful for press worked automotive chassis parts, which are part of a vehicle frame, as recited in claim 12. 
It would have been obvious to one of ordinary skill in the art to use the coating of Urata on a vehicle frame assembly, since Urata discloses a phosphate coating useful for coating steel parts, and Okamoto teaches that phosphate coating ability is a desirable property for the steel vehicle classis (vehicle frame) parts, indicating that a phosphate coating is applied to the vehicle frame parts prior to use.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the Urata reference discussed in the above rejections discloses in in column 6 lines 8-9 that the coating weight of the zinc phosphate coating of the first layer is preferably from 0.2 to 2.5 g/m2, which converts to about 18 to about 232 mg/ft2, well outside the claimed range. Urata teaches in column 6 lines 12-14 that coating weights exceeding 2.5 g/m2 lead to undesirable properties. One of ordinary skill in the art would therefore not be motivated to modify Urata to have a first layer with a coating weight within the range recited in claim 6. Kolberg (U.S. PG Pub. No. 2004/0065389), cited in the PCT search, teaches in paragraph 54 a maximum coating weight of 5 g/m2, about 464 mg/ft2, again well outside the claimed range. Urata and Kolberg are also both silent on second coating layers having thicknesses within the claimed range. The prior art does not teach or render obvious a coating having the composition and properties of claim 6.
Regarding claims 8, 17, and 20, the prior art, as exemplified by the references discussed in the above rejections, does not disclose or render obvious coating compositions having the claimed compositions. In column 9 lines 12-14 Urata teaches that when the second layer comprises more than 100 parts by weight of rust-preventive additive per 100 parts by weight of organic resin, the coating adhesiveness and lubrication degrade. Urata therefore teaches away from a second layer having a corrosion inhibitor concentration of more than 50%, such as the 55 to 70% recited in claims 8, 17, and 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771